                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION


In re Receiver for Scott A. Kohn, Future        )
Income Payments, LLC, Joseph P. Hipp,           )     Civil Action No. 6:19-cv-01112-BHH
Kraig S. Aiken, and David N. Kenneally,         )
                                                )



 RECEIVER’S REPLY TO VALENCIA’S RESPONSE TO THE COURT’S ORDER
                        TO SHOW CAUSE


       Plaintiff Beattie B. Ashmore, in his capacity as Court-appointed Receiver for Scott A.

Kohn, Future Income Payments, LLC, Joseph P. Hipp, Agent Alternatives, LLC and others

(collectively “FIP”) (“Receiver”), by and through counsel, respectfully submits the following

Reply in response to David Valencia’s (“Valencia”) response to the Court’s Order to Show

Cause. The Receiver offers the following in reply.

       Notwithstanding the insufficient arguments made by Valencia that he cannot be

compelled by this Court to answer questions regarding his receipt of funds that flowed

directly from the FIP Ponzi scheme, Valencia does not once cite to the very Court Order that

allows the Receiver to conduct the investigation sought herein. Valencia, an FIP sales agent,

fails to acknowledge the directive contained in the Court’s July 18, 2019, Order (with which

he was served) which states the following: FIP sales agents “shall cooperate fully with the

Receiver, including, if requested, appearing for deposition testimony and producing

documents, upon two business days’ notice (which may be sent electronically or by

facsimile)….” (ECF No. 9 at 9, ¶17.) Further, paragraph 15 sets forth circumstances that

would, or at least, could apply to Mr. Valencia. (Id. at ¶15.) Lastly, paragraph 2 compels the
Receiver to investigate “the manner in which the affairs of the FIP Receivership Entities

were conducted and institute such actions, legal and/or summary proceedings, for the benefit

and on behalf of the FIP Receivership Entities….” (Id. at 5, ¶2.)

       This Court’s Order gives the Receiver the authority to conduct discovery-a point that

Valencia fails to address. However, rather than diminish Receivership assets litigating these

issues, the Receiver will provide Valencia, through his counsel (as set forth in Valencia

response at page 3, fn 2), with the requests for information necessary to commence his Court

appointed responsibilities. Therefore, the Receiver respectfully requests that the Court hold

this matter in abeyance pending the conclusion of the Receiver’s request for information of

Valencia via his counsel and his compliance with the Court ordered production of

information.

                                             Respectfully submitted,


                                             THE TOLLISON LAW FIRM, P.A.

                                             /s/L. Walter Tollison, III
                                             L. Walter Tollison, III
                                             Federal Bar No. 4117
                                             Walt.tollison@thetollisonlawfirm.com
                                             /s/Lauren S. Price
                                             Lauren S. Price
                                             Federal Bar No. 10406
                                             Lauren.price@thetollisonlawfirm.com
                                             18-B S. Markley Street
                                             Greenville, South Carolina 29601
                                             Phone: (864) 451-7038
                                             Fax:     (864) 451-7591
                                             Attorneys for the Receiver



November 8, 2019
Greenville, South Carolina



                                               2
